UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-6682



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RAMON LOO-OLVERA,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    G. Ross Anderson, Jr., District
Judge. (CR-03-693; CA-05-465-8)


Submitted:   December 22, 2005             Decided: December 29, 2005


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ramon Loo-Olvera, Appellant Pro Se. Maxwell Barnes Cauthen, III,
OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Ramon Loo-Olvera, a federal prisoner, seeks to appeal the

district court’s order denying relief on his 28 U.S.C. § 2255

(2000) motion.     An appeal may not be taken from the final order in

a post-conviction proceeding unless a circuit justice or judge

issues a certificate of appealability.               28 U.S.C. § 2253(c)(1)

(2000).   A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”              28

U.S.C. § 2253(c)(2) (2000).        A prisoner satisfies this standard by

demonstrating that reasonable jurists would find that the district

court’s assessment of his constitutional claims is debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.         See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).               We have independently

reviewed the record and conclude that Loo-Olvera has not made the

requisite showing.      On appeal, Loo-Olvera challenges his sentence

based on the holding in United States v. Booker, 543 U.S. 220

(2005).   This     court   has    recently    held    that   Booker   is   not

retroactively applicable to cases on collateral review.                United

States v. Morris, 429 F.3d 65 (4th Cir. 2005).               Accordingly, we

deny Loo-Olvera’s motion for a certificate of appealability and

dismiss the appeal.        We dispense with oral argument because the

facts   and    legal   contentions    are    adequately   presented   in   the


                                     - 2 -
materials   before   the   court   and     argument   would   not    aid   the

decisional process.



                                                                    DISMISSED




                                   - 3 -